UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                        _______________________

                              No. 01-10469
                            Summary Calendar
                        _______________________

LANA HARRISON,

                                                     Plaintiff-Appellant,

                                  versus

GENERAL MOTORS CORPORATION,

                                                      Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                 Civil Docket No.: 3:00-CV-1272-X
_________________________________________________________________
                         October 17, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           The court has carefully considered this appeal in light

of the briefs and pertinent portions of the record.               Appellant

Harrison concedes that her suit is barred by the Texas statute of

limitations unless she has met her burden to show an excuse for her

failure to serve process on Appellee GMC within the time set by the

statute.   Specifically, Harrison’s burden was to show that she was

diligent in seeking to serve process.          Harrison does not dispute


     *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
that her attorney’s lack of diligence as to service of process is

imputed to her, but she argues that because the attorney committed

fraud on her by filing the suit pro se without her consent and by

forging her signature on a pleading, this case is different.

          We disagree.   The district court correctly relied on

Weaver v. E-Z Mart Stores, Inc., 942 S.W.2d 167 (Tex. Ct. App.

1997). Harrison “cannot rely upon any failure on the part of [her]

chosen attorney as diligence or an excuse for lack of diligence,

because the acts of one’s attorney [are] imputed to the client.”

Id. at 170 (emphasis added).    In the Weaver case, the plaintiff’s

attorneys falsely assured her they would serve process.   That case

was nearly as amenable to a charge of fraud as the instant one, yet

the court affirmed dismissal.     See also Rodriguez v. Tinsman &

Houser, Inc., 13 S.W.3d 47, 51 (Tex. Ct. App. 1999).       For the

reasons stated by the district court in its memorandum opinion and

order, the judgment of the court is AFFIRMED.




                                  2